DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 03/05/19.  Claims 1-11 are still pending and have been considered below.

Claim Objections
Claim 6 is objected to because of the following informalities:  line 4 of the instant claim should be amended to recite “…the processor is configured to execute”, or the likes.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 4, 6, 8, 9 and 11 recite the limitation "the user device" throughout the claims.  There is insufficient antecedent basis for this limitation in the claims.  Examiner notes that the preceding claim language establishes at least two separate instances of “a user device” 
Claims 1-4, 6-9 and 11 recite the limitation "the requestor device" throughout the claims.  There is insufficient antecedent basis for this limitation in the claims.  Examiner notes that the preceding claim language establishes at least two separate instances of “a requestor device” (see lines 2 and 6 of Claim 1; lines 1 and 9 of Claim 6; and lines 3 and 7 of Claim 11); thus, render the claims indefinite in that it is unclear as to which one the limitation in question should be in reference to.
Claims 1 and 4 recite the limitation "the central server" throughout the claims.  There is insufficient antecedent basis for this limitation in the claims.  Examiner notes that the preceding claim language establishes at least two separate instances of “a central server” (see lines 2 and 3 of Claim 1); thus, render the claims indefinite in that it is unclear as to which one the limitation in question should be in reference to.
Claims 1, 4-6 and 9-11 recite the limitation "the sensitive information" throughout the claims.  There is insufficient antecedent basis for this limitation in the claims.  Examiner notes that the preceding claim language establishes at least two or three separate instances of “sensitive information” (see lines 1 and 5 of Claim 1; line 3 of Claim 4; lines 1 and 9 of Claim 6; line 3 of Claim 9; and lines 3 and 7 of Claim 11); thus, render the claims indefinite in that it is unclear as to which one the limitation in question should be in reference to.
Claims 3, 4, 8 and 9 recite the limitation "the request" throughout the claims.  There is insufficient antecedent basis for this limitation in the claims.  Examiner notes that the preceding claim language establishes at least two separate instances of “a request” (see line 8 Claim 1; line 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dmitrienko et al. (2014/0365781) in view of Fransdonk (2003/0161473).
Claim 1:  Dmitrienko et al. discloses a method for delegating access of sensitive information by a user device to a requestor device through a central server, the method comprising:
receiving, by a processor of a central server:
a first token Identification (ID) generated by a user device in an offline mode(users may create their electronic keys and upload to issuer…where tokens are used as electronic keys) [page 3, paragraphs 0032 & 0038 | page 16, paragraph 0333], wherein the first token ID is generated to delegate an access of sensitive information of a user to a requestor device [page 3, (digital objects) [page 5, paragraph 0051]; and
a request, comprising a second token ID, from the requestor device(delegated user sends tokens Td and Tu to request access to resource) [page 13, paragraph 0278]; 
validating, by the processor, the request by comparing the first token ID received from the user device and the second token ID received from the requestor device(verifying values in received tokens Td and Tu correspond to issuer values) [page 14, paragraphs 0281-0306];
identifying, by the processor, a subset of the sensitive information based on a profile of the requestor, when the first token ID is matched with the second token ID(subset of resources available to respective delegated user) [page 3, paragraph 0033]; and
delegating, by the processor, the access of the sensitive information to the requestor device [page 14, paragraph 0320];
but does not explicitly disclose watermarking, by the processor, the subset of the sensitive information with a set of variables to generate watermarked sensitive information; and delegating, by the processor, the access of the watermarked sensitive information to the requestor device.
However, Fransdonk discloses a similar invention [page 4, paragraphs 0054 & 0059] and further discloses watermarking, by the processor, the subset of the sensitive information with a set of variables to generate watermarked sensitive information(watermarking the requested content for a specific content destination such that the identity of the content consumer can be traced by the specific copy of the content) [pages 14-15, paragraph 0236]; and delegating, by the processor, the access of the watermarked sensitive information to the requestor device [page 15, paragraph 0239].
Dmitrienko et al. with the additional features of Fransdonk, in order to prevent disruption of the watermarking process and reduce the risk of piracy by watermarking content prior to actual delivery of the content to a consumer, as suggested by Fransdonk [page 13, paragraph 0211 | page 15, paragraph 0242].
Claim 2:  Dmitrienko et al. and Fransdonk disclose the method of claim 1, and Fransdonk further discloses wherein the set of variables comprises at least one of: a time stamp, a session ID, or Global Positioning System (GPS) coordinates of the requestor device [page 6, paragraph 0083 | page 10, paragraph 0153 | page 14, paragraph 0224].
Claim 3:  Dmitrienko et al. and Fransdonk disclose the method of claim 1, and Dmitrienko et al. further discloses wherein the user device is configured to generate the first token ID and the second token ID by: receiving a request to delegate the access of sensitive information from the requestor device, wherein the request comprises a requestor’s identity and a requestor’s device ID(delegated user identifier and platform certificate) [page 12, paragraph 0224]; and generating the first token ID and the second token ID, in the offline mode, based on a user’s identity, the requestor’s identity and the requestor’s device ID [page 13, paragraphs 0266-0271 & 0276].
Claim 4:  Dmitrienko et al. and Fransdonk disclose the method of claim 1, and Dmitrienko et al. further discloses wherein the requestor device is configured to transmit the request to the central server by: sending a request for accessing sensitive information of the user to the user device, wherein the request comprises a requestor’s identity and a requestor’s device ID [page 12, paragraph 0224 | page 13, paragraph 0276]; receiving the second token ID to access the sensitive information of the user, wherein the second token ID is generated by the user device in an offline 
Claim 5:  Dmitrienko et al. and Fransdonk disclose the method of claim 1, and Dmitrienko et al. further discloses wherein the subset of the sensitive information is based on a context of the delegation [page 3, paragraph 0033].
Claim 6:  Dmitrienko et al. discloses a system for delegating access of sensitive information by a user device to a requestor device through a central server, the system comprising:
a processor [page 16, paragraph 0337]; and
a memory coupled to the processor, wherein the processor is capable of executing a plurality of modules stored in the memory and wherein the plurality of modules comprise:
a receiving module for receiving:
a first token Identification (ID) generated by a user device in an offline mode [page 3, paragraphs 0032 & 0038 | page 16, paragraph 0333], wherein the first token ID is generated to delegate an access of sensitive information of a user to a requestor device [page 3, paragraph 0033], and wherein the sensitive information of the user is pre-stored at the central server [page 5, paragraph 0051]; and
a request, comprising a second token ID, from the requestor device [page 13, paragraph 0278]; 
a validation module for validating the request by comparing the first token ID received from the user device and the second token ID received from the requestor device [page 14, paragraphs 0281-0306];

an access delegation module for delegating the access of the sensitive information to the requestor device [page 14, paragraph 0320];
but does not explicitly disclose a watermarking module for watermarking the subset of the sensitive information with a set of variables to generate watermarked sensitive information; and an access delegation module for delegating the access of the watermarked sensitive information to the requestor device.
However, Fransdonk discloses a similar invention [page 4, paragraphs 0054 & 0059] and further discloses a watermarking module for watermarking the subset of the sensitive information with a set of variables to generate watermarked sensitive information [pages 14-15, paragraph 0236]; and an access delegation module for delegating the access of the watermarked sensitive information to the requestor device [page 15, paragraph 0239].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Dmitrienko et al. with the additional features of Fransdonk, in order to prevent disruption of the watermarking process and reduce the risk of piracy by watermarking content prior to actual delivery of the content to a consumer, as suggested by Fransdonk [page 13, paragraph 0211 | page 15, paragraph 0242].
Claim 7:  Dmitrienko et al. and Fransdonk disclose the system of claim 6, and Fransdonk further discloses wherein the set of variables comprises at least one of: a time stamp, a session ID, or 
Claim 8:  Dmitrienko et al. and Fransdonk disclose the system of claim 6, and Dmitrienko et al. further discloses wherein the user device is configured to generate the first token ID and the second token ID by: receiving a request to delegate the access of sensitive information from the requestor device, wherein the request comprises a requestor’s identity and a requestor’s device ID [page 12, paragraph 0224]; and generating the first token ID and the second token ID, in the offline mode, based on a user’s identity, the requestor’s identity and the requestor’s device ID [page 13, paragraphs 0266-0271 & 0276].
Claim 9:  Dmitrienko et al. and Fransdonk disclose the system of claim 6, and Dmitrienko et al. further discloses wherein the requestor device is configured to transmit the request to the central server by: sending a request for accessing sensitive information of the user to the user device, wherein the request comprises a requestor’s identity and a requestor’s device ID [page 12, paragraph 0224 | page 13, paragraph 0276]; receiving the second token ID to access the sensitive information of the user, wherein the second token ID is generated by the user device in an offline mode [page 13, paragraphs 0266-0271]; and transmitting the second token ID to a central server for accessing the sensitive information [page 13, paragraph 0278].
Claim 10:  Dmitrienko et al. and Fransdonk disclose the system of claim 6, and Dmitrienko et al. further discloses wherein the subset of the sensitive information is based on a context of the delegation [page 3, paragraph 0033].
Claim 11:  Dmitrienko et al. discloses a non-transitory computer readable medium embodying a program executable in a computing device for delegating access of sensitive information by a user device to a requestor device through a central server, the program comprising:

a first token Identification (ID) generated by a user device in an offline mode [page 3, paragraphs 0032 & 0038 | page 16, paragraph 0333], wherein the first token ID is generated to delegate an access of sensitive information of a user to a requestor device [page 3, paragraph 0033], and wherein the sensitive information of the user is pre-stored at the central server [page 5, paragraph 0051], and
a request, comprising a second token ID, from the requestor device [page 13, paragraph 0278];
a program code for validating the request by comparing the first token ID received from the user device and the second token ID received from the requestor device [page 14, paragraphs 0281-0306];
a program code for identifying a subset of the sensitive information based on a profile of the requestor, when the first token ID is matched with the second token ID [page 3, paragraph 0033]; and
a program code for delegating the access of the sensitive information to the requestor device [page 14, paragraph 0320];
but does not explicitly disclose a program code for watermarking the subset of the sensitive information with a set of variables to generate watermarked sensitive information; and a program code for delegating the access of the watermarked sensitive information to the requestor device.
However, Fransdonk discloses a similar invention [page 4, paragraphs 0054 & 0059] and further discloses a program code for watermarking the subset of the sensitive information with a set of variables to generate watermarked sensitive information [pages 14-15, paragraph 0236]; 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Dmitrienko et al. with the additional features of Fransdonk, in order to prevent disruption of the watermarking process and reduce the risk of piracy by watermarking content prior to actual delivery of the content to a consumer, as suggested by Fransdonk [page 13, paragraph 0211 | page 15, paragraph 0242].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/EDWARD ZEE/Primary Examiner, Art Unit 2435